Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christine Pemberton on January 22, 2021.

The application has been amended as follows: 
In the claims; 
Amend Claim 13, 14, 16, 17 and 22 as follows:
13.	A method of treating non-alcoholic steatohepatitis (NASH), the method comprising administering to a subject in need thereof a fatty acid synthase inhibitor of Formula (IX):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(IX),

R1 is H, -CN, halogen, C1-C4 straight or branched alkyl, -O-(C3-C5 cycloalkyl), or-O-(C1-C4 straight or branched alkyl) wherein: 
C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom; and 
when R1 is not H, -CN, or halogen, it is optionally substituted with one or more halogens;
each R2 is independently hydrogen, halogen, or C1-C4 straight or branched alkyl;
R3 is H, -OH, or halogen;
R21 is H, halogen, C1-C4 straight or branched alkyl, or C3-C5 cycloalkyl wherein the C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom;
R22 is H, halogen, or C1-C2 alkyl;
R24 is H, C1-C4 straight or branched alkyl, -(C1-C4 alkyl)t-OH, -(C1-C4 alkyl)t-Ot-(C3-C5 cycloalkyl), or -(C1-C4 alkyl)t-O-(C1-C4 straight or branched alkyl) wherein:
t is 0 or 1; and
the C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom;
L1 is CR23 or N; 
L2 is CH or N; 
at least one of L1 or L2 is N; and
R23 is H or C1-C4 straight or branched alkyl.

14. 	A method of treating non-alcoholic fatty liver disease (NAFLD), the method comprising administering to a subject in need thereof a fatty acid synthase inhibitor of Formula (IX):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(IX),

R1 is H, -CN, halogen, C1-C4 straight or branched alkyl, -O-(C3-C5 cycloalkyl), or-O-(C1-C4 straight or branched alkyl) wherein: 
C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom; and 
when R1 is not H, -CN, or halogen, it is optionally substituted with one or more halogens;
each R2 is independently hydrogen, halogen, or C1-C4 straight or branched alkyl;
R3 is H, -OH, or halogen;
R21 is H, halogen, C1-C4 straight or branched alkyl, or C3-C5 cycloalkyl wherein the C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom;
R22 is H, halogen, or C1-C2 alkyl;
R24 is H, C1-C4 straight or branched alkyl, -(C1-C4 alkyl)t-OH, -(C1-C4 alkyl)t-Ot-(C3-C5 cycloalkyl), or -(C1-C4 alkyl)t-O-(C1-C4 straight or branched alkyl) wherein:
t is 0 or 1; and
the C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom;
L1 is CR23 or N; 
L2 is CH or N; 
at least one of L1 or L2 is N; and
R23 is H or C1-C4 straight or branched alkyl.

16. 	A method of treating liver cirrhosis, the method comprising administering to a subject in need thereof a fatty acid synthase inhibitor of Formula (IX):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(IX),

R1 is H, -CN, halogen, C1-C4 straight or branched alkyl, -O-(C3-C5 cycloalkyl), or-O-(C1-C4 straight or branched alkyl) wherein: 
C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom; and 
when R1 is not H, -CN, or halogen, it is optionally substituted with one or more halogens;
each R2 is independently hydrogen, halogen, or C1-C4 straight or branched alkyl;
R3 is H, -OH, or halogen;
R21 is H, halogen, C1-C4 straight or branched alkyl, or C3-C5 cycloalkyl wherein the C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom;
R22 is H, halogen, or C1-C2 alkyl;
R24 is H, C1-C4 straight or branched alkyl, -(C1-C4 alkyl)t-OH, -(C1-C4 alkyl)t-Ot-(C3-C5 cycloalkyl), or -(C1-C4 alkyl)t-O-(C1-C4 straight or branched alkyl) wherein:
t is 0 or 1; and
the C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom;
L1 is CR23 or N; 
L2 is CH or N; 
at least one of L1 or L2 is N; and
R23 is H or C1-C4 straight or branched alkyl.

17. 	A method of treating liver fibrosis, the method comprising administering to a subject in need thereof a fatty acid synthase inhibitor of Formula (IX):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(IX),

R1 is H, -CN, halogen, C1-C4 straight or branched alkyl, -O-(C3-C5 cycloalkyl), or-O-(C1-C4 straight or branched alkyl) wherein: 
C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom; and 
when R1 is not H, -CN, or halogen, it is optionally substituted with one or more halogens;
each R2 is independently hydrogen, halogen, or C1-C4 straight or branched alkyl;
R3 is H, -OH, or halogen;
R21 is H, halogen, C1-C4 straight or branched alkyl, or C3-C5 cycloalkyl wherein the C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom;
R22 is H, halogen, or C1-C2 alkyl;
R24 is H, C1-C4 straight or branched alkyl, -(C1-C4 alkyl)t-OH, -(C1-C4 alkyl)t-Ot-(C3-C5 cycloalkyl), or -(C1-C4 alkyl)t-O-(C1-C4 straight or branched alkyl) wherein:
t is 0 or 1; and
the C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom;
L1 is CR23 or N; 
L2 is CH or N; 
at least one of L1 or L2 is N; and
R23 is H or C1-C4 straight or branched alkyl.

22. 	A method of reversing established non-alcoholic steatohepatitis (NASH), the method comprising administering to a subject in need thereof a fatty acid synthase inhibitor of Formula (IX):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(IX),
or a pharmaceutically acceptable salt thereof, wherein:
R1 is H, -CN, halogen, C1-C4 straight or branched alkyl, -O-(C3-C5 cycloalkyl), or-O-(C1-C4 straight or branched alkyl) wherein: 
C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom; and 
when R1 is not H, -CN, or halogen, it is optionally substituted with one or more halogens;
each R2 is independently hydrogen, halogen, or C1-C4 straight or branched alkyl;
R3 is H, -OH, or halogen;
R21 is H, halogen, C1-C4 straight or branched alkyl, or C3-C5 cycloalkyl wherein the C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom;
R22 is H, halogen, or C1-C2 alkyl;
R24 is H, C1-C4 straight or branched alkyl, -(C1-C4 alkyl)t-OH, -(C1-C4 alkyl)t-Ot-(C3-C5 cycloalkyl), or -(C1-C4 alkyl)t-O-(C1-C4 straight or branched alkyl) wherein:
t is 0 or 1; and
the C3-C5 cycloalkyl optionally includes an oxygen or nitrogen heteroatom;
L1 is CR23 or N; 
L2 is CH or N; 
at least one of L1 or L2 is N; and
R23 is H or C1-C4 straight or branched alkyl.

Remarks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627